ORDER
Before the Court is the Plaintiff-Appellant’s petition for rehearing and rehearing en banc. Judges Duncan and Keenan voted to deny the petition for panel rehearing, which Judge King voted to grant.
A member of the Court requested a poll on the petition for rehearing en banc. Judges Motz, King, Gregory, Davis, and Floyd voted to grant rehearing en banc. Chief Judge Traxler and Judges Wilkinson, Niemeyer, Shedd, Duncan, Agee, Keenan, Wynn, Diaz, and Thacker voted to deny rehearing en banc.
The petition for panel rehearing is denied, and, because the poll failed to garner *213the support of a majority of judges in active service, the petition for rehearing en banc is also denied. Judge Duncan wrote an opinion concurring in the denial of rehearing en banc. Judge King wrote an opinion dissenting from the denial of rehearing en banc, in which Judge Floyd joined.